Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Drawings
The drawings are objected to because in Fig. 1 the labels of boxes 101-106 do not match the descriptions in the specification. Additionally the Labels of 101-106 are not found in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Fig. 10 the triangular blobs within the dashed triangle do not have a reference number or label. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: on page 17 line 10 “layer 411-416” should be - layers 411-416-. Appropriate correction is required.

Claim Objections
Claim 2 and 8 are objected to because of the following informalities: “a first fluvial” should be -the first fluvial-.  Appropriate correction is required.
Claim 4 and 10 are objected to because of the following informalities: “a subsequent fluvial” should be -the subsequent fluvial-.  Appropriate correction is required.
Claim 5 and 11 are objected to because of the following informalities: “the iteration n” and “the iteration n+1” should be -and iteration n- and -an iteration n+1-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Claim 6 recites “a circuit configured to determine a real subsoil composition for the point bar formation” and does not give any description as to how a person of ordinary skill would perform the determining of the composition. The disclosure recites “a circuit for determining the real subsoil composition for the stratigraphic layer based on the determined global flow speed field” (page 2 lines 24-25 of the instant application) but does not clearly describe or give any direction such as equations explaining how a person or ordinary skill in the art would use global flow speed field, which depends on speed and not composition, to determine composition for the point bar. Therefore the disclosure fails to demonstrate possession for all the limitations of claim 6. For purposes of examination, the limitation will be interpreted as determining a soil composition even though there is insufficient possession.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, 6, and 7 recite “determin(ing) a first fluvial geological formation in said model using parametric surfaces” and “determin(ing) a subsequent fluvial geological formation as a deformation of the first fluvial geological formation using parametric surfaces”. It is unclear if the parametric surfaces used to determine the first fluvial geological formation are the same or different from the parametric surfaces used in the determining of a subsequent fluvial geological formation. Therefore claims 1, 6, 7 and further dependent claims 2-5, 8-11 are indefinite.
Claim 1, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, 6, and 7 recite determining “a real subsoil geological formation” in the claim preambles but they do not recite any determination of a real subsoil geological formation in the claim. It is unclear if the “a new geological formation” recited in lines 8-9 of claim 1 and 6 and lines 13-14 of claim 7 is the real subsoil geological formation or something else. Therefore claims 1, 6, 7 and further dependent claims 2-5, 8-11 are indefinite.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites “a circuit configured to determine a real subsoil composition for the point bar formation”. However it is unclear how composition would be determined for the point bar formation. Therefore claim 6 is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101. The claimed invention is directed to the abstract concept of performing mental steps without significantly more. Claim 1, and 7 recite(s) the following abstract concepts in BOLD of
receiving a model representing the real subsoil; 
determining a first fluvial geological formation in said model using parametric surfaces; 
determining a subsequent fluvial geological formation as a deformation of the first fluvial geological formation using parametric surfaces; and 
subtracting the first fluvial geological formation from the subsequent fluvial geological formation to create a point bar formation as a new geological formation. 
Claim 6 recite(s) the following abstract concepts in BOLD of
an interface configured to receive a model representing the real subsoil; 
a circuit configured to determine a first fluvial geological formation in said model using parametric surfaces; 
a circuit configured to determine a subsequent fluvial geological formation as a deformation of the first fluvial geological formation using parametric surfaces;
 a circuit configured to subtract the first fluvial geological formation from the subsequent fluvial geological formation to create a point bar formation as a new geological formation; and 
a circuit configured to determine a real subsoil composition for the point bar formation.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers performing mathematics or mental steps as recited in the “determine” or “determining” steps.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
Claims 1 and 7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because receiving a model is considered necessary data gathering. As recited in MPEP section 2106.05(g), necessary data gathering (i.e. receiving data) is considered extra solution activity in light of Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).  
Claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because a processing unit are generic computer elements (i.e. circuits and an interface) and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
Claims 2-5, 8-11 further limit the abstract ideas without integrating the abstract concept into a practical application or including additional limitations that can be considered significantly more than the abstract idea. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parquer et al., “Conditioning Channel Backward Migration Modeling to Seismic Data”, 78th EAGE Conference & Exhibition 2016, Vienna, Austria, 2016. (hereinafter Parquer)
Regarding claim 1 and 7, Parquer teaches receiving a model representing the real subsoil (e.g. “we propose to generate 3D models of poorly imaged point bar structures…from reflection seismic data”, see page 1, introduction section lines 12-15); 5determining a first fluvial geological formation in said model using parametric surfaces (e.g. “This choice permits to create deformable and grid-free objects  delimited by parametric surfaces”, see page 1, introduction section line 14-15 and Figure 2 which shows the in the upper left square the modeling of the fluvial geological formation using parametric surfaces while the bottom illustration of figure 2 on page 2 shows the fluvial formation before natural migration and after migration); determining a subsequent fluvial geological formation as a deformation of the first fluvial geological formation using parametric surfaces (e.g. the bottom illustration of figure 2 on page 2 shows the fluvial formation before natural migration and after migration, i.e. a deformation of the first fluvial geological formation. The box on the right illustrates the use of parametric surfaces to determine the subsequent fluvial geological formation, i.e. after migration); and subtracting the first fluvial geological formation from the subsequent fluvial 10geological formation to create a point bar formation as a new geological formation (e.g. Ing figure 2 on page 2, the box on the right illustrates the use of parametric surfaces to determine the first and subsequent fluvial geological formation, and the created point bar formation indicated between them which is necessarily the subtraction of the first from the subsequent fluvial geological formations).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Parquer in view of Parquer et al., “Recontstruction of Channelized Systems Through a Conditioned Reverse Migration Method”, Math Geosci (2017) (hereinafter Parquer’17).
Regarding claim 2 and 8, Parquer teaches the limitations of claims 1 and 7. Parquer does not explicitly teach wherein the determining of a first fluvial geological formation is performed based on a stochastic process.  
Parquer’17 teaches wherein the determining of a first fluvial geological formation is performed based on a stochastic process (e.g. “As the available data never sample the channelized system in its entirety, the method proposes stochastic realizations. Moreover, the stochasticity helps to assess architectural uncertainties “, see page 969, lines 20-22 and Fig. 7 page 975 “The outputs correspond to different stochastic three-dimensional architectures of the reservoir.“).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Parquer’17 into Parquer for the purpose of reproducing natural geological processes of fluvial migration in a way that quantifies the uncertainties associated with modeling of the system, as recited by Parquer’17 (see page 986 section Conclusions, second paragraph).
Regarding claim 3 and 9, Parquer teaches the limitations of claims 1 and 7. Parquer teaches and defining a parametric surface of the subsequent fluvial formation (e.g. see Fig. 2 which shows the migrated channel, i.e. parametric surface of subsequent fluvial formation).
Parquer does not explicitly teach determining inflection points of a trajectory of the first fluvial formation, said 20trajectory being in the parametric surface of the first fluvial formation; modifying the trajectory of the first fluvial formation to create a trajectory of the subsequent fluvial formation, said trajectory of the subsequent fluvial formation passing through the inflection points; the  trajectory of the subsequent fluvial formation.  
Parquer’17 teaches determining inflection points of a trajectory of the first fluvial formation, said 20trajectory being in the parametric surface of the first fluvial formation (e.g. See Fig. 3 page 971 which indicates the determined inflection points on the younger path, i.e. first fluvial formation trajectory of the parametric surface, see page 970, which discussed the channel trajectory and inflection points of Fig. 3); modifying the trajectory of the first fluvial formation to create a trajectory of the subsequent fluvial formation, said trajectory of the subsequent fluvial formation passing through the inflection points (e.g. See Fig. 3 page 971 which shows the trajectory of the first fluvial formation, i.e. younger path, and the modification, i.e. older path, which also goes through inflection points which have been offset); and defining a parametric surface of the subsequent fluvial formation based on the  trajectory of the subsequent fluvial formation (Fig. 7 shows the OUTPUT of the subsequent fluvial formations which is based on Non-uniform rational B-splines which are parametric surfaces, see page 988 last two lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Parquer’17 into Parquer for the purpose of reproducing natural geological processes of fluvial migration in an accurate 3-dimensional way.
Regarding claim 4 and 10, Parquer teaches the limitations of claims 1 and 7. Parquer further teaches that point bar objects are defined between two channels representing consecutive steps of migration, see Fig. 2 and page 2 section Mathematical support. However, Parquer does not explicitly teach reiterated to create a plurality of point bar formations. 
Parquer’17 teahces reiterated to create a plurality of point bar formations (e.g. see Fig. 18 b and c which shows a plurality of iterations that define point bar formations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Parquer’17 into Parquer for reproducing natural geological point bar formations accurately.
Regarding claim 5 and 11, Parquer teaches the limitations of claims 5 and 10. Parquer does not explicitly teach wherein a respective flow transmissivity parameter is associated with each one of the plurality of point bar formations, the respective flow transmissivity parameter for a given point bar formation determined during the iteration n being greater than the respective flow transmissivity parameter for a given point bar formation determined during the iteration n+1.  
Parquer teaches wherein a respective flow transmissivity parameter (e.g. distance to the center of oxbow replusor C2 see Fig. 16) is associated with each one of the plurality of point bar formations, the respective flow transmissivity parameter for a given point bar formation determined during the iteration n being greater than the respective flow transmissivity parameter for a given point bar formation determined during the iteration n+1 (see Fig. 16 and first paragraph of page 983, during successive iterations, the distance from the fluvial to the center of the oxbow C-2 increases, which increases the distance for the subsequent point bar formations as well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Parquer’17 into Parquer for reproducing natural geological point bar formations accurately.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Parquer in view of Moore et al., US 2018/0292208 (hereinafter Moore) and Labourdette, US 2008/0126048 (hereinafter Labourdette).
Regarding claim 6, Parquer teaches receiving a model representing the real subsoil (e.g. “we propose to generate 3D models of poorly imaged point bar structures…from reflection seismic data”, see page 1, introduction section lines 12-15); 5determining a first fluvial geological formation in said model using parametric surfaces (e.g. “This choice permits to create deformable and grid-free objects  delimited by parametric surfaces”, see page 1, introduction section line 14-15 and Figure 2 which shows the in the upper left square the modeling of the fluvial geological formation using parametric surfaces while the bottom illustration of figure 2 on page 2 shows the fluvial formation before natural migration and after migration); determining a subsequent fluvial geological formation as a deformation of the first fluvial geological formation using parametric surfaces (e.g. the bottom illustration of figure 2 on page 2 shows the fluvial formation before natural migration and after migration, i.e. a deformation of the first fluvial geological formation. The box on the right illustrates the use of parametric surfaces to determine the subsequent fluvial geological formation, i.e. after migration); and subtracting the first fluvial geological formation from the subsequent fluvial 10geological formation to create a point bar formation as a new geological formation (e.g. Ing figure 2 on page 2, the box on the right illustrates the use of parametric surfaces to determine the first and subsequent fluvial geological formation, and the created point bar formation indicated between them which is necessarily the subtraction of the first from the subsequent fluvial geological formations).  
Parquer does not explicitly teach an interface to receive a model and circuits or 20a circuit configured to determine a real subsoil composition for the point bar formation.  
Moore teaches circuits (e.g. computer, [0020]) and  20a circuit configured to determine a real subsoil composition (e.g. “In one preferred and non-limiting embodiment or aspect, the at least one first sensor is further configured to determine a composition of sediment at the bottom of the body of water. “, see paragraph [0012] and computer, see paragraph [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Moore into Parquer for the purpose of determining the composition of the point bar for the accurate monitoring of the environment of river systems to ensure the overall health of an ecosystem.
Moore does not explicitly teach an interface to receive a model. 
Labourdette teaches an interface to receive a model and circuits (e.g. channel modeling implemented by computer, see paragraph [0016] with input, i.e. interface [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Labourdette into Parquer and Moore for the purpose of modeling water conduits sot that geological formations can be accurately characterized. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/Primary Examiner, Art Unit 2862